Citation Nr: 1812720	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-41 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from December 1950 to December 1953.  He received the Korean Service Medal and the National Defense Service Medal, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

Hearing loss and tinnitus are etiologically related to acoustic trauma sustained in active service.  


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in service.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  Tinnitus was incurred in service.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the analysis is similar, the issues will be discussed together.  

Hearing loss and tinnitus are recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). 

First, both hearing loss and tinnitus were diagnosed in a December 2011 VA examination.  Moreover, the Veteran has provided competent lay statements pertaining to the on-going existence of hearing loss and tinnitus and their related symptomatology.  Specifically, he has indicated that he worked around loud noises while repairing aircraft and has experienced problems since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a layperson is capable of observing tinnitus).  Thus, the first element of service connection has been met.  

Next, the evidence supports a finding of in-service acoustic trauma.  As noted above, his MOS was aviation maintenance and he indicated that the engines were revved up to be tested.  A veteran is competent to report that which he perceives through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Further, his statements are corroborated by the service records which denote his duty assignments as Army helicopter mechanic (21 months) and airplane mechanic (5 months).  Thus, his descriptions of the in-service events are consistent with the nature of his service, and his reports are unvarying throughout the record.  Accordingly, the second element (in-service incurrence) has been met.

Next, as to continuity, the Veteran has indicated that he has experienced hearing loss and tinnitus since service.  While there is an absence of complaints of or treatment for hearing loss or tinnitus for many years after service separation, the Board has resolved reasonable doubt in his favor and finds that he had continuous symptoms of hearing loss and tinnitus since service separation and meets the requirements of presumptive service connection under 38 C.F.R. § 3.303(b). 

The Board notes that a recent VA examination was unable to provide an opinion without resorting to speculation.  However, the Board does not need to reach the weight assignable to the VA opinion because service connection is granted on a presumptive basis under 38 C.F.R. § 3.303(b) for the "chronic" diseases of hearing loss and tinnitus (38 C.F.R. § 3.309 (a)) based on a finding of "continuous" symptoms of hearing loss and tinnitus since service rather than on direct service connection. 

In sum, there is evidence of acoustic trauma in-service and continuous symptoms of hearing loss and tinnitus since service; therefore, hearing loss and tinnitus are presumed to have been incurred in service and the appeal is granted.  Because the Board is granting service connection on a presumptive basis based on continuous symptoms of hearing loss and tinnitus since service separation, all other service connection theories are rendered moot.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


